Citation Nr: 1744241	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO. 16-49 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for traumatic brain injury (TBI) residuals.

2. Entitlement to service connection for pubic ramus fracture residuals.

3. Entitlement to service connection for right wrist fracture residuals.

4. Entitlement to service connection for right ear hearing loss.

5. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for left ear hearing loss and, if so, whether service connection is warranted.

6. Entitlement to service connection for tinnitus.

7. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.

8. Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disorder and, if so, whether service connection is warranted.

9. Entitlement to service connection for a bilateral foot disorder.

10. Entitlement to service connection for a headache disorder.

11. Entitlement to service connection for a right ankle disorder.

12. Entitlement to an initial compensable rating since March 31, 2010, for a right eyebrow scar.

13. Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1982 to March 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Waco, Texas, Regional Office (RO) and from a September 2016 decision of the Atlanta, Georgia, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim of entitlement to a TDIU. A statement of the case (SOC) addressing the Veteran's November 2016 NOD has not been issued. The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The Veteran contends that several of the claimed disabilities were incurred as a result of a fall from a barracks window. In September 2016, VA determined that the Veteran's in-service injury, which he contends caused his disorders, was not incurred in the line of duty and was a result of his willful misconduct. In finding that the injury was not incurred in line of duty, the adjudicators cited the results of a blood alcohol test reflected in a Military Police accident report dated in November 1984. The police report indicates that the Veteran fell or was pushed. In written argument, the Veteran through counsel argued that at the time of the injury, the Veteran was leaning too far out of a sixth-floor barracks window while attempting to communicate with friends when he fell. 

Under the law, "in line of duty" means an injury or disease incurred or aggravated during a period of active military service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his abuse of alcohol or drugs. However, a service department finding that an injury occurred in line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA. 38 C.F.R. § 3.1 (m).
The Veteran's service personnel records have not been associated with the file and the file does not contain the determination by the military as to whether the Veteran's injury was incurred the line of duty. This is critical evidence, because VA must adhere to the service department's findings. Therefore, remand is necessary to obtain these records. Other directives are as below. 

A determination as to whether new and material evidence has been received to reopen the Veteran's claims for service connection for left ear hearing loss, a back disorder, and a right knee disorder will be deferred until all records have been associated with the Veteran's file.

The RO has proposed severing service connection for the Veteran's right eyebrow scar in light of its determination that the Veteran's injury was not incurred in the line of duty. The Veteran has submitted his disagreement with the proposed severance but no final action has yet been taken by VA. Given the development directed above, the Board finds that the issue of an initial compensable rating for right eyebrow scar to be intertwined with the Veteran's claims for service connection. See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The case is REMANDED for the following action:

1. Issue an SOC to the Veteran and his accredited representative which addresses the issue of entitlement to a TDIU. The Veteran should be given the appropriate opportunity to respond to the SOC.

2. Obtain all of the Veteran's service personnel records, and any missing service treatment records, and associate them with the Veteran's file. If necessary, contact the National Personnel Records Center (NPRC), and any other appropriate records depositories including if appropriate the Army Human Resources Command Casualty and Mortuary Affairs Operations Division, or the appropriate military agency to obtain the Army's determination as to whether the Veteran's in-service injury was incurred in the line of duty.

3. If necessary based on receipt of any additional information, or upon review of existing evidence, schedule the Veteran for a VA psychiatric examination to obtain an opinion as to whether the Veteran's in-service alcohol use was caused by a psychiatric disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a. whether the Veteran had a psychiatric disorder while in service.

b. If the Veteran had a psychiatric disorder in service, whether the Veteran's in-service alcohol use was caused by his psychiatric disorder.

IN ADDITION TO THE RECORDS ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*Service treatment records indicating treatment for several injuries following an October 1984 fall from a three story window, that the Veteran was abusing alcohol and had adjustment difficulties related to loss, that he had Chapter 9 physical examinations and a report of medical history completed in December 1984, and that he underwent a December 1984 mental status evaluation. Service treatment records, VBMS Entry 5/22/2006, p. 8, 11, 12; VBMS Entries 3/31/2010; VBMS Entry 6/18/2014, p. 3-4, 9-10, 14-15, 28, 48-49, 54.

*December 2012 NOD stating that the Veteran fell out of the window when he "leaned too far through a window while attempting to communicate with some friends who were crossing the parking lot and fell."

*November 2016 NOD indicating that the Veteran fell out of the window because he leaned out too far, not because he had been drinking.

4. Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



